                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7

                                   8     JANE DOE 1, et al.,                                 Case No.18-cv-02349-BLF (VKD)
                                                        Plaintiffs,
                                   9
                                                                                             ORDER GRANTING
                                                 v.                                          ADMINISTRATIVE MOTION TO FILE
                                  10
                                                                                             UNDER SEAL
                                  11     KEVIN K. MCALEENAN, et al.,
                                                                                             Re: Dkt. No. 179
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13           In connection with the parties’ joint discovery letter concerning defendants’ privilege

                                  14   redactions (Dkt. No. 180), plaintiffs filed an administrative motion to file portions of the joint

                                  15   letter under seal. Dkt. No. 179. Although the portions sought to be sealed were designated

                                  16   confidential by defendants, defendants did not file a response pursuant to Civil Local Rule 79-

                                  17   5(e)(1). Nevertheless, having considered plaintiffs’ submission, the Court grants the

                                  18   administrative motion, as set forth below.

                                  19          There is a strong presumption in favor of access by the public to judicial records and

                                  20   documents accompanying dispositive motions that can be overcome only by a showing of

                                  21   “compelling reasons supported by specific factual findings.” Kamakana v. City & Cty. of

                                  22   Honolulu, 447 F.3d 1172, 1178–79 (9th Cir. 2006) (internal quotation marks and citation omitted).

                                  23   However, the presumption does not apply equally to a motion addressing matters that are only

                                  24   “tangentially related to the merits of a case.” Ctr. for Auto Safety v. Chrysler Grp., LLC, 809 F.3d

                                  25   1092, 1101 (9th Cir. 2016), cert. denied sub nom. FCA U.S. LLC v. Ctr. for Auto Safety, 137 S. Ct.

                                  26   38 (2016). A litigant seeking to seal documents or information in connection with such a motion

                                  27   must meet the lower “good cause” standard of Rule 26(c) of the Federal Rules of Civil Procedure.

                                  28   Id. at 1098–99; Kamakana, 447 F.3d at 1179–80.
                                   1           Plaintiffs’ motion to seal concerns information submitted in connection with a discovery

                                   2   dispute. The underlying discovery dispute does not address the merits of the parties’ claims or

                                   3   defenses, but rather whether defendants’ assertion of the law enforcement and deliberative process

                                   4   privileges is proper. The material to be sealed is only tangentially related to the merits of the case.

                                   5   The Court therefore applies the “good cause” standard of Rule 26(c).

                                   6           The portions of the joint discovery letter plaintiffs ask to file under seal concern material

                                   7   that defendants have designated confidential, but that plaintiffs contend is already publicly

                                   8   available in a published opinion from the Second Circuit Court of Appeals in ACLU v. Clapper,

                                   9   785 F.3d 787 (2d Cir. 2015). However, it is not clear whether the material defendants have

                                  10   designated here is precisely the same as the information published in Clapper. Accordingly, the

                                  11   Court grants plaintiffs’ administrative motion and permits sealing of the material identified on

                                  12   page 6 of the parties’ joint discovery letter.
Northern District of California
 United States District Court




                                  13           IT IS SO ORDERED.

                                  14   Dated: September 9, 2019

                                  15

                                  16
                                                                                                      VIRGINIA K. DEMARCHI
                                  17                                                                  United States Magistrate Judge
                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          2
